RylaND, Judge,
delivered the opinion of the court.
The defendant was indicted for a felonious assault upon the •body of John Crawford with a gun with an intent to kill. The *375defendant appeared to the indictment and filed his demurrer, which was overruled ; he then pleaded not guilty — was tried and convicted. He then filed his motion in arrest of judgment, which being overruled he brings the case here. There are five counts in this indictment. The third count is as follows : ■ “And the jurors aforesaid, upon their oath aforesaid, do further present, that the said James Greenhalgh, late of said county of Cooper, on the twenty-fourth day of September, in the year of our Lord one thousand eight hundred and fifty-five, at the said county of Cooper, with force and arms, in and upon one John Crawford, in the peace of the state then and there being, unlawfully and feloniously an assault did make: and that the said James Greenhalgh, with a certain gun, then and there loaded with gunpowder and divers leaden balls, which said gun he, the said James Greenhalgh, then and there had and held in his hands, to, against and upon the said John Crawford, and then and there did unlawfully, feloniously, on purpose and pf his malice aforethought, the said gun did cock, raise and present, with the intent, then and there unlawfully, feloniously, and of his malice aforethought, the said John Crawford to shoot and kill; and that the said James Greenhalgh would have executed his said purpose and intent had he not been prevented and intercepted from so doing, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the state.”
We think this indictment sufficiently sets out the offence in this third count. In this count, we see it is substantially, although awkwardly averred, that the defendant made the assault, and then, going on to specify the manner in which it was done, charges that he raised and presented his loaded gun against the said John Crawford, and would have killed him had he not been prevented; this we think substantially an allegation that he made an assault with a loaded gun, in the manner detailed in the indictment. This count then being considered good is sufficient to support the judgment. This indictment is not like the indictment in the case of the State v. Jourdan, 19 *376Mo. 212. The indictment of Jourdan, upon a close inspection, will be found to contain no charge; it is all recital; no assault is charged to have been made by the defendant with the pistol with intent to kill. In the indictment against Jourdan, after the first general averment of an assault being made, the pleader avers as follows : “And that the said Charles Jour-dan, with a certain deadly weapon,” &c. Now ask the question, what did said Jourdan do with that certain deadly weapon ? and you will see that the indictment omits to state what; omits to aver or state that he made an assault on Laughton. The pleader has done nothing more than recite certain matters, without making the charge that Jourdan made the assault with the pistol on Laughton. Here against Greenhalgh the charge is different. He is charged with the fact that he raised and presented his loaded gun against the prosecutor, and that he would have killed him had he not been prevented.
We think the third count sufficient', and that the judgment should be affirmed. The other judges concurring, it is affirmed.